MORROW, P. J.
The original opinion filed herein is withdrawn, and in lieu thereof the following is substituted:
Appellant was charged, tried and convicted in the corporation court of the city of Port Arthur of the offense of making an obscene and indecent exposure of his person, and against him was assessed a fine of $25.
■Upon the authority of the opinion in the case of Loraine King v. State (No. 10208) 289 S. W. 69, this day decided, the judgment of conviction is reversed, and the prosecution ordered dismissed.